DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 5-12 in the reply filed on 07/05/2022 is acknowledged. Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. 
Claims 5-12 are under consideration in this Office action.
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0021, line 3, “in in” should read “in”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (“BiVO4 nanocrystals with controllable oxygen vacancies induced by Zn-doping coupled with graphene quantum dots for enhanced photoelectrochemical water splitting” and Supporting Information, Chemical Engineering Journal, 2019), hereinafter Pan, in view of Wang et al. (“Simultaneous Etching and Doping of TiO2 Nanowire Arrays for Enhanced Photoelectrochemical Performance”, ACS Nano, 2013), hereinafter Wang.
Regarding claim 5, Pan teaches a method for preparing a bismuth vanadate electrode comprising vanadium-functionalized graphene quantum dots (see e.g. Abstract), comprising a step (a) of preparing a mixture solution of a NaOH solution and graphene quantum dots (GDQs) (see e.g. Supporting Information Page 3, lines 1-2); and a step (b) of immersing a BiVO4 electrode in the mixture solution (see e.g. Supporting Information Page 3, lines 2-5).
Pan does not explicitly teach the BiVO4 electrode comprising vanadium oxide (V2O5) when it is immersed in the mixture, instead teaching the BiVO4 electrode being first immersed in 1 M NaOH for 20 minutes to remove excess V2O5 (see e.g. Supporting Information Page 2, lines 20-21), then later immersed in the mixture solution of 0.01 M NaOH and the GQDs for 20, 40 or 60 minutes during electrophoretic deposition (see e.g. Supporting Information Page 3, lines 1-5).
Wang teaches a method of preparing a doped photoelectrode structure (see e.g. Abstract), comprising a step of simultaneously etching and doping the base material (see e.g. Page 9376, Col. 1, lines 27-36) by immersing in an alkaline etching solution with the dopant material (see e.g. Page 9376, Col. 2, lines 8-11), which is exemplified for W-doped TiO2 but may be extended for other dopants and host materials (see e.g. Abstract, lines 10-13). Compared to the sequential, two-step etching and then doping, this simultaneous, one-step process allows for increased doping content in the host material (see e.g. connecting paragraph of Pages 9378-9379, lines 1-13).
Furthermore, KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pan to perform the deposition of GQD simultaneously with the immersion in the 1 M NaOH to remove excess V2O5 as taught by Wang to improve loading of the quantum dots, in addition to decreasing the total preparation steps/time.
Regarding claim 8, Pan in view of Wang teaches the BiVO4 electrode comprising vanadium oxide being prepared by immersing a transparent substrate with a bismuth oxyiodide (BiOI) nanosheet formed in a vanadium precursor solution and then conducting heat treatment (see e.g. Pan Supporting Information Page 2, lines 8-9 and 16-20).
Regarding claim 9, Pan in view of Wang teaches the transparent substrate being FTO (see e.g. Pan Supporting Information Page 2, lines 12-13), and the vanadium precursor being vanadium acetylacetonate (see e.g. Pan Supporting Information Page 2, lines 1 and 17).
Regarding claim 10, Pan in view of Wang teaches the heat treatment being performed at 470° C for 2 hours (see e.g. Pan Supporting Information Page 2, line 19).
Regarding claim 11, Pan in view of Wang teaches the immersion being performed for 20, 40 or 60 minutes (see e.g. Pan Supporting Information Page 2, lines 20-21, Page 3, lines 3-5).
Claim(s) 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wang, as applied to claim 5 above, and further in view of Peng et al. (“Graphene Quantum Dots Derived from Carbon Fibers” and Supplementary Information, Nano Lett., 2012), hereinafter Peng.
Regarding claim 6, Pan in view of Wang teaches all the steps of the method of claim 5 as stated above. Pan in view of Wang further teaches the concentration of the NaOH solution being 1 M (see e.g. Pan Supporting Information Page 2, lines 20-21). Pan in view of Wang does not teach the graphene quantum dots being obtained through a step of sonicating a mixture of a carbon material and an acid; a step of heat treating the sonicated mixture at 80-200 °C; and a step of cooling the heat-treated mixture. Pan in view of Wang does however teach the pH of the graphene quantum dots solution being adjusted to 7 (see e.g. Pan Supporting Information Page 2, lines 29-30).
Peng teaches a method of synthesizing graphene quantum dots (see e.g. Abstract), comprising sonicating a mixture of pitch carbon fibers and acid (see e.g. Supplementary Information Page 2, lines 1-3), heat treating the sonicated mixture at 80, 100 or 120°C (see e.g. Supplementary Information Page 2, lines 3-4); and cooling the heat-treated mixture and adjusting the pH to 8 (see e.g. Supplementary Information Page 2, lines 4-5). This method enables facile large scale synthesis of GQDs with controllable size, emission color and bandgaps (see e.g. Page 848, Col. 2, lines 11-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pan in view of Wang to instead comprise the graphene quantum dot synthesis method of Peng as an alternate suitable method of preparing graphene quantum dots that enables facile large scale synthesis of GQDs with controllable size, emission color and bandgaps.
Regarding claim 7, Pan in view of Wang and Peng teaches the carbon material being a carbon fiber (see e.g. Peng Supplementary Information Page 2, line 1), and the acid being sulfuric acid and nitric acid (see e.g. Peng Supplementary Information Page 2, line 2).
Regarding claim 12, Pan in view of Wang and Peng teaches the concentration of the NaOH solution being 1 M (see e.g. Pan Supporting Information Page 2, lines 20-21), the carbon material being a pitch-based carbon fiber (see e.g. Peng Supplementary Information Page 2, line 1), the acid being a mixture solution of sulfuric acid and nitric acid (see e.g. Peng Supplementary Information Page 2, line 2), the BiVO4 electrode comprising vanadium oxide being obtained by immersing a transparent substrate with a bismuth oxyiodide (BiOI) nanosheet formed in a vanadium precursor solution and then conducting heat treatment (see e.g. Pan Supporting Information Page 2, lines 8-9 and 16-20), the transparent substrate being FTO (see e.g. Pan Supporting Information Page 2, lines 12-13), the vanadium precursor being vanadyl acetylacetonate (see e.g. Pan Supporting Information Page 2, lines 1 and 17), the heat treatment for preparing the BiVO4 electrode comprising vanadium oxide being performed at 470 °C for 2 hours (see e.g. Pan Supporting Information Page 2, line 19), and in the step (b), the immersion being performed for 20 or 40 minutes (see e.g. Pan Supporting Information Page 2, lines 20-21, Page 3, lines 3-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795